Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 15-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Kurian, Joe  US  20060254273 A1, in view of Kaczorowski et al. DE10201820581A1.
Regarding claims 1, 17, and 19,  Kurian discloses a valve flap assembly for an exhaust-gas changeover valve, comprising a first swivel bearing element (58) for swiveling the valve flap assembly about a swivel axis between a first position (48) and a second position (52), a first valve flap (46) for closing a first flow cross-section in the first position, and a second valve flap (50) for closing a second flow cross-section in the second position, wherein the second valve flap (50)  is mounted on the first valve flap (46) .
Kurian, Joe fails to show second valve flap (50) for swiveling movement relative to the first valve flap (46).
	Kaczorowski et al.  teaches the use of a ball and socket connection for an exhaust valve for a turbocharger wastegate or changeover valve. 
	At time of invention it would have been obvious to modify the first valve of Kurian with a swiveling ball and socket base connection as taught by Kaczorowski et al. to arrive at the claimed invention. See drawings and paragraph {0021} machine translation. 
	Regarding claim 2, The combination of Kurian in view Kaczorowski et al.  wherein the first valve flap and the second valve flap are geometrically different, would be an obvious choice if the two positions had different shaped seals. 
Regarding claim 3. the valve flap assembly of  Kaczorowski et al. teaches wherein the first swivel bearing element is configured to be adapted to cooperate with a second swivel bearing element to swivel the valve flap assembly about the swivel axis. See drawing
Regarding claims 4 and 5,  Kaczorowski et al. teaches a valve flap assembly having valve flap having a curved/spherical sealing section, at time of invention it would obvious to keep the same sealing surfaces if the piping of Kaczorowski et al. was used. 
	Regarding claim 6, Kurian teaches a valve flap assembly a wherein both of the first valve flap and the second valve flap has a flat sealing section which is substantially arranged in one plane. At time of invention it would obvious to keep the same sealing surfaces if the housing of Kurian were do not change. 
	Regarding claim 15. Kaczorowski et al. teaches of a valve arrangement for an exhaust system, comprising a valve housing and the valve flap assembly wherein the valve flap assembly is adapted to swivel about the swivel axis with respect to the valve housing. See figures 2 and 3.
Regarding claim 16. Kurian teaches, wherein a second swivel bearing element (58) is provided on the valve housing.
Allowable Subject Matter
Claims  7-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747